Citation Nr: 1642102	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-31 635A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to September 1992 and from January 2003 to July 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran withdrew her request for a Board hearing in a December 2014 statement, noting that there was enough evidence in the record to decide the claim.

This claim was most recently before the Board in February 2016 for additional development of the evidence and further adjudication.  The matter is now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to comply with the Board's February 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a prior remand is not complied with, the Board errs in failing to ensure compliance.  Id. 

In the Board's February 2016 remand, the Board requested an additional VA direct service medical opinion because the June 2010 and October 2015 VA opinions failed to address the Veteran's contention that the fatigue attributed to her anemia during a June 2005 VA examination was a sign of OSA.  Thus, the Board directed the examiner to opine whether it is at least as likely as not that the Veteran's OSA had its onset in service or is otherwise related to service.  In doing so, the Board also directed the VA examiner to specifically address the May 2007 VA treatment record notation of a history of sleep apnea, the Veteran's complaints of daytime fatigue during service (including falling asleep on the job), a retirement history of sometimes having trouble sleeping, and a statement that she was referred for a sleep study long before one could be provided to her due to a "backlog" at the sleep study facility.

In a March 2016 VA opinion, the examiner concludes that OSA is not caused by hypertension, as there is no accepted medical research to suggest a causative relationship between OSA and hypertension.  She explained that hypertension is not a risk factor for OSA.  She further explained that OSA is not aggravated by hypertension and OSA is not caused by day-time sleepiness or fatigue or falling asleep on the job/at work.  The examiner indicated that the Veteran's report of excessive sleepiness is a sign of possible sleep apnea; but is not causative, nor does it progress to become sleep apnea.

The Board finds that the opinion is inadequate because although it addressed whether the Veteran's OSA is secondary to hypertension and whether the Veteran's reported symptoms caused OSA, the examiner failed to properly address the question of direct service connection.  Therefore, the examiner failed to address the Veteran's report of trouble sleeping in her April 2005 separation examination, as well as the VA treatment records and Veteran's reports regarding her history and symptoms, to include loud snoring and gasping for air (as noted in May 2007 VA treatment records), as it relates specifically to the question of whether the Veteran's OSA manifested during service.  

Thus, as the questions presented in the February 2016 Board remand have not been properly addressed and the opinions of record are inadequate, this issue must once again be remanded for an addendum opinion.  See Stegall, 11 Vet. App. 268.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide an adequate one).

As the matter is being remanded, updated VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding updated VA treatment records.

2.  After completing the development requested above, and any additional development deemed necessary, return the claims file, including a copy of this remand, to the March 2016 VA examiner, or a physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service or is otherwise related to service. 

In providing this opinion, the examiner must address all pertinent records including the service treatment records, which include a history of having trouble sleeping sometimes (as noted in the April 2005 separation examination), her symptoms including loud snoring and gasping for air (as noted in May 2007 VA treatment records), as well as the Veteran's lay statements regarding her history of sleep apnea symptoms, even if such symptoms are not documented in her service treatment records, complaints of daytime fatigue during service (including falling asleep on the job), and a statement that she was referred for a sleep study long before one could be provided to her due to a "backlog" at the sleep study facility.

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
	THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







